      Case 5:13-cv-28160 Document 115 Filed 01/30/19 Page 1 of 2 PageID #: 693



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

                Plaintiff,

vs.                                                   Civil Action No. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                Defendant.

           MOTION TO INTERVENE BY THE UNITED STATES OF AMERICA

         Pursuant to Fed.R.Civ.P. 24, the United States of America (“United States”) moves the

Court to enter an order allowing it to intervene in this civil action to recover a debt owed to the

United States. The Court has assessed a civil penalty on defendant Justice Energy Company,

Inc., which has now become a debt owed to the United States. The United States now needs to

formally intervene and appear as an intervening party in this civil action for the purpose of

collecting this debt owed to the United States.

                                                      Respectfully submitted,

                                                      MICHAEL B. STUART
                                                      United States Attorney

                                                      s/Fred B. Westfall, Jr.
                                                      WV State Bar No. 3992
                                                      Assistant United States Attorney
                                                      Attorney for United States
                                                      P.O. Box 1713
                                                      Charleston, WV 25326
                                                      Phone: 304-345-2200
                                                      Fax: 304-347-5443
                                                      E-mail: fred.westfall@usdoj.gov
   Case 5:13-cv-28160 Document 115 Filed 01/30/19 Page 2 of 2 PageID #: 694



                                 CERTIFICATE OF SERVICE

        I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on January 30, 2019, I electronically filed the foregoing MOTION
TO INTERVENE BY THE UNITED STATES OF AMERICA with the Clerk of the Court
using the CM/ECF system which will send notification to the following CM/ECF participants:

               Andrew L. Ellis
               John F. Hussell, IV
               Wooton, Davis, Hussell & Ellis, PLLC
               P. O. Box 3971
               Charleston, WV 25339
               Counsel for Defendant Justice Energy Company, Inc.

                                                     s/Fred B. Westfall, Jr.
                                                     WV State Bar No. 3992
                                                     Assistant United States Attorney
                                                     P.O. Box 1713, Charleston, WV 25326
                                                     Phone: 304-345-2200
                                                     Fax: 304-347-5443
                                                     E-mail: fred.westfall@usdoj.gov




                                                 2
